CORRECTED NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action supplements the previous notice of allowability to correct a typographic error made by the examiner.
Claims 1-20 are under examination.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Rodger Rast (Reg. No. 45, 853) on 1/10/22.
6.	The title is amended as follow:
	“DOWNLINK  ORTHOGONAL FREQUENCY-DIVISION MULTIPLEXING (OFDM) BEAMFORMING SIMULTANEOUS TRANSMISSION”
7.	The claims 1-20 are amended as follow:
1. 	(Currently amended):  An apparatus for wireless communication in a network, comprising:
	(a)	a wireless communication circuit, as a station (STA) or access point (AP), which is configured for wirelessly communicating with at least one other of [[said]] the wireless communication circuit in a Wireless Fidelity (WiFi) network configured to allow multiple access 
	(b)	at least one modem and radio-frequency (RF) circuit connected to a plurality of antennas configured for transmitting and receiving frames with neighboring 
	(c)	a processor configured to control [[said]] the wireless communication circuit and its at least one modem; and
	(d)	a non-transitory memory storing instructions executable by the processor;
	(e)	wherein [[said]] the instructions, when executed by the processor, perform a communication protocol comprising:
	(i)	performing packet transmission and reception in response to [[the]] encoding and decoding of signals containing Orthogonal Frequency-Division Multiplexing (OFDM) symbols in a Carrier-Sense Multiple-Access/Collision Avoidance (CSMA/CA) Media Access Control (MAC) protocol;
	(ii)	operating as a first access point (AP) using [[said]] the communication protocol in performing beamforming towards at least one station (STA) within its communication range, while nulling towards one or more other access points (APs); 
	(iii)	commencing a packet transmission, as [[said]] the first access point (AP), and allowing another access point (AP) using [[said]] the communication protocol to transmit packet simultaneously in response to one or more steps comprising:
	(A)  performing negotiations with the other access point (AP) prior to commencing a packet transmission;
	(B)  communicating simultaneous transmission information to the other access point (AP);
[[said]] the packet transmission is ongoing, with the other access point (AP) configured for synchronizing its Orthogonal Frequency-Division Multiplexing (OFDM) symbol boundaries with [[said]] the first access point (AP); and
	(D)  completing packet transmissions by the other access point (AP), prior to an end of packet transmission by [[said]] the first access point (AP). 
2. 	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising performing nulling of transmit power toward one or more access points (APs) that are not currently being communicating with by a station utilizing the communication protocol under the direction of [[said]] the first access point (AP). 
3.	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising making a null towards a receiving station of [[said]] the first access point (AP) by the other access point which is performing simultaneous transmission under the communication protocol while [[said]] the packet transmission is ongoing by [[said]] the first access point (AP). 
4.	 (Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising determining whether to allow [[said]] the simultaneous transmission based on information received in response to performing a prior negotiation or agreement with the other access points (APs) under the communication protocol. 
5.  	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when [[said]] the first access point (AP) in commencing the packet transmission.
6.  	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising embedding a midamble in the packet transmission of [[said]] the first access point (AP) to allow the other access point (AP) to start its simultaneous transmission by transmitting its preamble in an omni-directional manner within the midamble of [[said]] the first access point (AP). 
7.	 (Currently amended):  The apparatus of claim 6, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising setting a duration for the midamble which is longer than a preamble of the other access point (AP).
8. 	(Currently amended):  The apparatus of claim 6, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising embedding the midamble in the packet transmission of [[said]] the first access point (AP) with the midamble comprising Extreme High Throughput Long Training Fields (EHT-LTFs) or EHT-LTFs plus Extreme High Throughput Short Training Fields (EHT-STFs).
9. 	(Currently amended):  The apparatus of claim 6, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising periodically embedding the midamble in the packet transmission of [[said]] the first access point (AP) to allow the other access point (AP) to join the simultaneous transmission at any one of the midambles.  
10. 	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising transmitting a Ready-To-Send (RTS) to the other access point (AP), and if the other access point (AP) responds back [[said]] the first access point has obtained a Transmit Opportunity (TXOP) reservation of simultaneous transmission. 
11. 	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising utilizing an identical Guard Interval (GI) for Orthogonal Frequency-Division Multiplexing (OFDM) symbol boundary synchronization between [[said]] the first access point (AP) and the other access point (AP).
12. 	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising precoding a preamble by the other access point (AP) to prevent interfering with [[said]] the packet transmission of the first access point (AP). 
13. 	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising synchronizing an Extreme High Throughput Long Training Field (EHT-LTF) symbol in a preamble of the other access point (AP) joining the simultaneous transmission with the Orthogonal Frequency-Division Multiplexing (OFDM) symbol of [[said]] the first access point, and the other access point (AP) joining the simultaneous transmission sets its EHT-LTF to the same duration as an OFDM symbol duration of [[said]] the first access point. 
14. 	(Currently amended):  The apparatus of claim 1, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising performing [[said]] the simultaneous transmission under the communication protocol in which the other access point (AP) transmission allows a destination receiver station of to transmit an acknowledgement back to it prior to the end of packet transmission by [[said]] the first access point (AP). 
15. 	(Currently amended):  The apparatus of claim 14, wherein [[said]] the Acknowledgement (ACK)  or a Block Acknowledgement (BA).  
16. 	(Currently amended):  An apparatus for wireless communication in a network, comprising:
	(a)	a wireless communication circuit, as a station (STA) or access point (AP), which is configured for wirelessly communicating with at least one other of [[said]] the wireless communication circuit in a Wireless Fidelity (WiFi) network configured to allow multiple access points (APs) and multiple stations (STAs);
	(b)	at least one modem and radio-frequency (RF) circuit connected to a plurality of antennas configured for transmitting and receiving frames with neighboring of [[said]] the wireless communication circuits in both omni-directional and directional modes; 
	(c)	a processor configured to control [[said]] the wireless communication circuit and its at least one modem; and
	(d)	a non-transitory memory storing instructions executable by the processor;
	(e)	wherein [[said]] the instructions, when executed by the processor, perform a communication protocol comprising:
	(i)	performing packet transmission and reception in response to the encoding and decoding of signals containing Orthogonal Frequency-Division Multiplexing (OFDM) symbols in a Carrier-Sense Multiple-Access/Collision Avoidance (CSMA/CA) Media Access Control (MAC) protocol;
	(ii)	operating as a first access point (AP) using [[said]] the communication protocol in performing beamforming towards at least one station (STA) within its communication range, while nulling towards one or more other access points (APs); 
[[said]] the first access point (AP), and allowing another access point (AP) using [[said]] the communication protocol to transmit packet simultaneously in response to one or more steps comprising:
			(A)  performing negotiations with the other access point (AP) prior to commencing a packet transmission;
	(B)  communicating simultaneous transmission information to the other access point (AP);
			(C)  allowing the other access point (AP) to perform simultaneous transmission under the communication protocol while [[said]] the packet transmission is ongoing, with the other access point (AP) configured for synchronizing its Orthogonal Frequency-Division Multiplexing (OFDM) symbol boundaries with [[said]] the first access point (AP); 
			(D)  embedding simultaneous transmission information in a preamble or Medium Access Control (MAC) header by the other access point (AP) to request that the receiving station transmit back an acknowledgement;
			(1)  transmitting an acknowledgement by the receiving station while [[said]] the first access point is still transmitting [[said]] the packet transmission, if the other access point (AP) completes its transmission before [[said]] the first access point completes its packet transmission; 
			(2)  transmitting an acknowledgement by the receiving station with the acknowledgement from the other access point if the first access point (AP) and the other access point (AP) complete their transmissions at the same time; and
			(3)  transmitting an acknowledgement by the receiving station in which it 
17.	 (Currently amended):  The apparatus of claim 16, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising starting an acknowledgement transmission by the receiving station of the other access point (AP) during a midamble period within the packet transmission of [[said]] the first access point (AP). 
18. 	(Currently amended):  The apparatus of claim 16, wherein [[said]] the instructions when executed by the processor further perform one or more steps comprising starting an acknowledgement transmission by the receiving station of the other access point (AP), wherein a preamble of [[said]] the acknowledgement transmission is precoded to protect the packet transmission of [[said]] the first access point (AP). 
19.	(Currently amended):  A method of wireless communication in a network, comprising:
	(a)	configuring a wireless communication circuit, as a station (STA) or access point (AP), for wirelessly communicating with at least one other of [[said]] the wireless communication circuit in a Wireless Fidelity (WiFi) network configured to allow multiple access points (APs) and multiple stations (STAs);
	(b)	performing packet transmission and reception in response to the encoding and decoding of signals containing Orthogonal Frequency-Division Multiplexing (OFDM) symbols in a Carrier-Sense Multiple-Access/Collision Avoidance (CSMA/CA) Media Access Control (MAC) protocol;
	(c)	operating as a first access point (AP) using [[said]] the communication protocol in performing beamforming towards at least one station (STA) within its communication range, 
	(d)	commencing a packet transmission, as [[said]] the first access point (AP), and allowing another access point (AP) using [[said]] the communication protocol to transmit packet simultaneously in response to one or more steps comprising:
	(i)  performing negotiations with the other access point (AP) prior to commencing a packet transmission;
	(ii)  communicating simultaneous transmission information to the other access point (AP);
	(iii)  allowing the other access point (AP) to perform simultaneous transmission under the communication protocol while [[said]] the packet transmission is ongoing, with the other access point (AP) configured for synchronizing its Orthogonal Frequency-Division Multiplexing (OFDM) symbol boundaries with [[said]] the first access point (AP); and
	(iv)  completing packet transmissions by the other access point (AP), prior to an end of packet transmission by [[said]] the first access point (AP). 
20. 	(Currently amended):  The method of claim 19, further comprising embedding simultaneous transmission information in a preamble or one or more midambles transmitted by [[said]] the first access point (AP) during its packet transmission.


Allowable Subject Matter
8.	Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
	
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE

Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469